Exhibit 32 CERTIFICATION PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Stewart E. McClure, Jr. and William S. Burns hereby jointly certify as follows: They are the Chief Executive Officer and the Chief Financial Officer, respectively, of Somerset Hills Bancorp (the “Company”); To the best of their knowledge, the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (the “Report”) complies in all material respects with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/ Stewart E. McClure, Jr. STEWART E. MCCLURE, JR. President, Chief Executive Officer and Chief Operating Officer Date: March 26, 2010 By:/s/ William S.
